DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0313667 (US ‘667) in view of JP 2014-110263 (JP ‘263).
As to Claim 1, US ‘667 discloses a pressure sensitive adhesive that can be comprised of two adhesive layers (para. 0052) wherein the conductive particles can have various shapes including needle, fiber, flake or spike shapes and can further include non-conductive particles coated with conductive materials (para. 0046) wherein one layer can contain a lower amount of conductive material relative to the base resin i.e. adhesive material (para. 0052) i.e. the layer containing the lower amount of conductive material would proportionally contain a higher amount of adhesive. The layers can contain different shapes of particles (para. 0052). 
However, US ‘667 fails to specifically disclose the use of a combination of dendritic particles and conductive particles that are a non-conductive core coated with a conductive metal in a first and second layer respectively.
As to the difference, JP ‘263 notes that high aspect ratio particles such as needle particles and dendritic particles have anchoring effects on adjacent layers (para. 0020, 0035).  Further JP ‘523 notes the conductive layers can additionally contain alternate shapes of particles including spherical particles (para. 0037).  Figure 2 of JP ‘263 illustrates 
    PNG
    media_image1.png
    243
    476
    media_image1.png
    Greyscale
(Fig. 2 and para. 0055,0058,0060) where it is noted that spherical particles have excellent flowability when used versus rod like particles (para. 0059,0060).  
It would have been obvious to modify the adhesive material of US ‘667 to utilize the coated conductive particles of US ‘667 in conjunction with the dendrite particles of JP ‘263 for the purposes of achieving adjacent adhesive layers which are tightly anchored and having optimal flowability for purposes of establishing a conductive connection to the substrate.
As to Claim 2, US ‘667 fails to specifically disclose the presence of the second conductive core shell particle in combination with the dendritic particle in the first layer where in the core shell particle is present at a lower level relative to the second layer. 
As to the difference, it would be obvious to utilize a layer wherein the dendritic particle with the core shell 
As to Claim 3, see discussion of Claim 1 wherein the alternative layers can contain different types of particles. 
As to Claim 7, US ‘667 and JP ‘263 fail to disclose a core shell particle wherein the core is nonconductive and shell is made of a conductive material comprised of metals listed.
As to the difference, see discussion of Claim 1 above.  Further JP ‘263 discloses core shell particles wherein the shell can be made of gold, for example (para. 0058). 
It would have been obvious to make a core shell particle from the materials disclosed in US ‘667 and JP ‘263 for an obvious advantage of making a conductive particle that is lower cost due to the non-conductive core, however, is still electrically conductive due to the shell being made of metal such as gold. 
Claim 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘263 in view of US ‘667.
As to Claim 1, Figure 2 of JP ‘263 illustrates adjacent conductive layers wherein layer A contains a high aspect ratio particle and layer C can contain spherical coated conductive 
    PNG
    media_image1.png
    243
    476
    media_image1.png
    Greyscale
(Fig. 2 and para. 0055,0058,0060) where it is noted that spherical particles have excellent flowability when used versus rod like particles (para. 0059,0060).  JP ‘263 discloses core shell particles wherein the shell can be made of gold, for example (para. 0058).
However, JP ‘263 fails to disclose a second conductive particle which is comprised of a non-conductive core and a conductive shell.  
As to the difference, US ‘667 discloses layered conductive adhesives that include non-conductive particles coated with conductive materials (para. 0046).
It would have been obvious to substitute the coated particles of JP ‘263 with those of US ‘667 as a coated particle with a non-conductive core would have an obvious advantage to save cost versus a metal core while maintaining electrical conductivity through the conductive shell. 
As to Claim 2, JP ‘263 discloses the conductive layer A can further contain spherical particles (para. 0037). The reference further notes that the layer containing rod like particles are 
As to Claim 3, JP ‘263 notes the rod like particles are present in resin layer A at “50 % by number or more” which the Examiner construes as being up to 100 % of the particles in layer are rod like and no other types of particles are present in the layer. 
As to Claim 7, see discussion of Claim 1 above.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the prior art discloses a conductive connection film using three layers wherein the first and third layers containing a dendritic particle nor is there a suggestion in the art why three layers would be preferred or advantageous over the one or two layers that are disclosed in the prior art. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 

/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        




/jt/ 6/26/2021

/MARK KOPEC/Primary Examiner, Art Unit 1761